DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US Pub. No. 2015/0277431 A1) – provided in IDS filed on 01/27/2020.
Referring to claim 1, Taylor discloses a system (Figure 1) comprising:
a current sensor (e.g., ampere meter 32 – Figure 1) arranged to sense current drawn by an electric motor of a powered device (e.g., band saw 10 – Figure 1; para. [0034]) through an alternating-current (AC) power line from a power supply and provide current data related to the powered device (e.g., “In addition, system 12 includes an amperage meter 32, which measures the power input to the drive motor, and thus the power requirements of the drive motor during the cutting operation.” – para. [0036], [0038]; Figures 1-2);
a monitoring device (e.g., “As will be described below, processor 80 at central processing location 42 receives the transmitted data and processes it, which enables saw data acquisition system 12 to monitor the cutting operation 123 and provide data analysis.” – para. [0047]; Figure 2) arranged to receive the current data from the electrical sensor, the monitoring device including a controller (e.g., controller 40 – Figure 2) e.g., “Interface panel 38, traverse meter 28, proximity sensor 30, amperage meter 32, temperature sensor 34, and clamp sensor 36, as well as any other sensors that are employed in saw data acquisition system 12, are electrically connected to a local controller 40 (FIG. 2) or central processing unit ("CPU"). It is to be understood that reference herein to the phrase electrically connected includes wired connections and wireless connections, and known to those skilled in the art” – para. [0038]-[0041]), the performance data being related to load applied to the electric motor of the powered device (e.g., “In addition, system 12 includes an amperage meter 32, which measures the power input to the drive motor, and thus the power requirements of the drive motor during the cutting operation.” – para. [0036], [0038]; Figures 1-2);
a data communication device communicating with the monitoring device and arranged to receive the performance data associated with the powered device (e.g., “As shown in FIGS. 2 and 6, local controller 40 acquires, collects, processes and stores the above-described data and parameters, and any additional parameters that are input via interface panel 38, for transmittal to a central processing location 42.” – para. [0039], [0041], [0061], [0068]; Figures 1-2); and
a computing device including a graphical user interface (e.g., interface panel 38 – Figure 7), the computer device receiving a user's selection of the powered device from a list of powered devices (Figures 7-8) and presenting the performance data to the user via the graphical user interface in response to the user's selection (e.g., “The monitored data may be displayed for the operator on interface panel 38, and the analysis results may be transmitted to interface panel 38 or another location, where they are received 124 and reviewed.” – para. [0047]) (para. [0038]-[0039], [0042], [0047]; Figures 2-3 & 7-8). 
As to claim 2, Taylor discloses a system (Figure 1), wherein the current sensor is provided as a clamping device on a power line from the power source to the powered device (e.g., “In addition, system 12 includes an amperage meter 32, which measures the power input to the drive motor, and thus the power requirements of the drive motor during the cutting operation.” – para. [0036]; Figures 1-2). 
Referring to claim 3, Taylor discloses a system (Figure 1), wherein the electric motor is configured to drive an operating member to perform an operation (para. [0034]; Figures 1-2), and the monitoring device is configured to determine at least one of a number of operations, operation time, average operation time, and efficiency of the powered device based on the current data (e.g., “RPM”/ “feed rate”/ “time and date of the cutting operation” / “time-stamped” - para. [0045]-[0046], [0052]-[0053], [0067]; Figures 7-8 & 10-12). 
Figure 1), wherein the powered device is an industrial band saw (e.g., band saw 10 – Figure 1; para. [0034]). 
Referring to claim 5, Taylor discloses a system (Figure 1), wherein the monitoring device is configured to determine at least one of a number of cuts and an average time per cut for the industrial band saw based on the current data (e.g., “number of pieces” / “RPM”/ “feed rate”/ “time and date of the cutting operation” - para. [0042], [0045]-[0046], [0052]-[0053]; Figures 7-8 & 10-12). 
As to claim 6, Taylor discloses a system (Figure 1), wherein the computer device receives the user's selection of a period of time and presents at least one of the number of operations, operation time, average operation time, and efficiency of the powered device to the user within the period of time via the graphical user interface (para. [0042], [0045]-[0046], [0052]-[0053], [0067]; Figures 7-8 & 10-12). 
Referring to claim 7, Taylor discloses a system (Figure 1), wherein the monitoring device is configured to detect when the motor is turned ON when current draw increases from zero to a baseline value, and detect an operation cycle by the electric motor when the current draw cycles from the baseline value to an upper value and back to the baseline value (e.g., “In addition, system 12 includes an amperage meter 32, which measures the power input to the drive motor, and thus the power requirements of the drive motor during the cutting operation.” – para. [0036], [0038]; Figures 1-2). 
As to claim 8, Taylor discloses a system (Figure 1), wherein the monitoring device is configured to calculate at least one of the number of operations, total operation time, average operation time, and efficiency of the powered device based on the number of operation cycles within a given time period (e.g., “number of pieces” / “RPM”/ “feed rate”/ “time and date of the cutting operation” / “time-stamped” - para. [0042], [0045]-[0046], [0052]-[0053], [0067]; Figures 7-8 & 10-12). 
Referring to claim 9, Taylor discloses a system (Figure 1), wherein the monitoring device is configured to compare a current waveform associated with the operation cycle to a plurality of predetermined operation cycle current waveforms to determine a type of workpiece being operated on by the powered device (e.g., “For example, with additional reference to FIG. 9, the data regarding the material to be cut 118 is combined with definitional data 110, historical data 125 and application data 126, and is then processed 127.” - para. [0043], [0047], [0065], [0067]; Figures 7-8 & 10-12). 
Figure 1), wherein the monitoring device is configured to compare a current waveform associated with the operation cycle to a predetermined operation cycle current waveform to determine abnormalities associated with the operation cycle (para. [0043], [0047], [0065], [0067]; Figures 7-8 & 10-12). 
Referring to claim 11, Taylor discloses a system (Figure 1), wherein the powered device is an industrial band saw having a cutting blade and the monitoring device is configured to determine that the cutting blade does not operate at a normal cutting speed based on variations between at least one of duration, magnitude, the rate of rise time, and the rate of fall time of the current waveform associated with the operation cycle in comparison to the predetermined operation cycle current waveform (para. [0043], [0047]-[0048], [0051], [0065], [0067]; Figures 7-8 & 10-12). 
As to claim 12, Taylor discloses a system (Figure 1) comprising:
a plurality of current sensors (e.g., ampere meter 32 – Figure 1) associated with a plurality of powered devices (e.g., band saw 10 – Figure 1; para. [0034]), each current sensor being arranged to sense current drawn by an electric motor of an associated powered device through an alternating-current (AC) power line from a power supply and provide current data related to the powered device (e.g., “In addition, system 12 includes an amperage meter 32, which measures the power input to the drive motor, and thus the power requirements of the drive motor during the cutting operation.” – para. [0036], [0038], [0065]-[0069]; Figures 1-2 & 15);
a plurality of monitoring devices (e.g., “As will be described below, processor 80 at central processing location 42 receives the transmitted data and processes it, which enables saw data acquisition system 12 to monitor the cutting operation 123 and provide data analysis.” – para. [0047]; Figure 2) each arranged to receive the current data from the electrical sensor, each monitoring device including a controller (e.g., controller 40 – Figure 2) configured to process the current data to obtain performance data associated with the powered device (e.g., “Interface panel 38, traverse meter 28, proximity sensor 30, amperage meter 32, temperature sensor 34, and clamp sensor 36, as well as any other sensors that are employed in saw data acquisition system 12, are electrically connected to a local controller 40 (FIG. 2) or central processing unit ("CPU"). It is to be understood that reference herein to the phrase electrically connected includes wired connections and wireless connections, and known to those skilled in the art” – para. [0038]-[0041]), the e.g., “In addition, system 12 includes an amperage meter 32, which measures the power input to the drive motor, and thus the power requirements of the drive motor during the cutting operation.” – para. [0036], [0038], [0065]-[0069]; Figures 1-2 & 15);
a device management unit configured to manage the plurality of monitoring devices to transmit performance data associated with the plurality of powered devices to a remote server (para. [0065]-[0069]; Figures 9 & 13-15); and
a computing device including a graphical user interface, the computer device receiving a user's selection associated with one of the plurality of powered devices from a list (Figures 7-8) and presenting the performance data associated with the selection to the user in response via the graphical user interface (e.g., “The monitored data may be displayed for the operator on interface panel 38, and the analysis results may be transmitted to interface panel 38 or another location, where they are received 124 and reviewed.” – para. [0047]) (para. [0038]-[0039], [0042], [0047, [0065]-[0069]; Figures 2-3, 7-9 & 13-15). 
Referring to claim 13, Taylor discloses a monitoring device (Figure 1) comprising:
a housing (Figure 1);
a current input interface supported by the housing and arranged to be electrically coupled to a current sensor (e.g., ampere meter 32 – Figure 1), the current sensor being provided to sense current drawn by an electric motor of a powered device (e.g., band saw 10 – Figure 1; para. [0034]) through an alternating-current (AC) power line from a power supply and provide current data related to the powered device (e.g., “In addition, system 12 includes an amperage meter 32, which measures the power input to the drive motor, and thus the power requirements of the drive motor during the cutting operation.” – para. [0036], [0038]; Figures 1-2); and
a controller (e.g., controller 40 – Figure 2) configured to process the current data to obtain performance data associated with the powered device (e.g., “Interface panel 38, traverse meter 28, proximity sensor 30, amperage meter 32, temperature sensor 34, and clamp sensor 36, as well as any other sensors that are employed in saw data acquisition system 12, are electrically connected to a local controller 40 (FIG. 2) or central processing unit ("CPU"). It is to be understood that reference herein to the phrase electrically connected includes wired connections and wireless connections, and known to those skilled in the art” – para. [0038]-[0041]), e.g., “In addition, system 12 includes an amperage meter 32, which measures the power input to the drive motor, and thus the power requirements of the drive motor during the cutting operation.” – para. [0036], [0038]; Figures 1-2). 
As to claim 14, Taylor discloses a monitoring device (Figure 1), wherein the housing is mountable on the industrial machine and the current sensor comprises a clamp mounted outside an insulation sleeve of the power line (e.g., “In addition, system 12 includes an amperage meter 32, which measures the power input to the drive motor, and thus the power requirements of the drive motor during the cutting operation.” – para. [0036]; Figures 1-2). 
Referring to claim 15, Taylor discloses a monitoring device (Figure 1), configured to detect when the motor is turned ON when current draw increases from zero to a baseline value, and detect an operation cycle by the electric motor when the current draw cycles from the baseline value to an upper value and back to the baseline value (e.g., “In addition, system 12 includes an amperage meter 32, which measures the power input to the drive motor, and thus the power requirements of the drive motor during the cutting operation.” – para. [0036], [0038]; Figures 1-2). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Intelligent Adaptive Control and Monitoring of Band Sawing”, Asilturk et al. (referred hereafter Asilturk et al.).
Abstract) comprising:
a current sensor (e.g., current transducer – Figure 2) arranged to sense current drawn by an electric motor of a powered device through an alternating-current (AC) power line from a power supply and provide current data related to the powered device (e.g., band sawing system - Figure 1; page 968, 1st col., last para.; page 969, 1st col., 2nd para.);
a monitoring device (Figure 2) arranged to receive the current data from the electrical sensor, the monitoring device including a controller configured to process the current data to obtain performance data associated with the powered device, the performance data being related to load (page 967, I. Introduction: 1st para.) applied to the electric motor of the powered device (page 968, II. Adaptive Control of Machining Process section; page 970-971, A. Experimental Conditions section; page 971, B. Experiment Set Elements section);
a data communication device communicating with the monitoring device and arranged to receive the performance data associated with the powered device (Figure 2; page 969, 1st col., 2nd para.); and
a computing device including a graphical user interface (Figure 2), the computer device receiving a user's selection of the powered device from a list of powered devices and presenting the performance data to the user via the graphical user interface in response to the user's selection (page 969, 1st col., 2nd para., Figure 2; pages 968-970, III. Adaptive Neuro-Fuzzy Control of the Band Sawing System section, Figures 3-6; page 970-971, A. Experimental Conditions section; page 971, B. Experiment Set Elements section; Figures 7-10, pages 971-973, V. Experimental Results and Discussion section). 
As to claim 2, Asilturk et al. disclose a system (Abstract), wherein the current sensor is provided as a clamping device on a power line from the power source to the powered device (Figures 1-2). 
Referring to claim 3, Asilturk et al. disclose a system (Abstract), wherein the electric motor is configured to drive an operating member to perform an operation, and the monitoring device is configured to determine at least one of a number of operations, operation time, average page 967, 2nd col., 1st para.; Figures 7-10, pages 971-973, V. Experimental Results and Discussion section). 
As to claim 4, Asilturk et al. disclose a system (Abstract), wherein the powered device is an industrial band saw (Figures 1-2). 
Referring to claim 5, Asilturk et al. disclose a system (Abstract), wherein the monitoring device is configured to determine at least one of a number of cuts and an average time per cut for the industrial band saw based on the current data (page 970-971, A. Experimental Conditions section; Figures 7-10, pages 971-973, V. Experimental Results and Discussion section). 
As to claim 6, Asilturk et al. disclose a system (Abstract), wherein the computer device receives the user's selection of a period of time and presents at least one of the number of operations, operation time, average operation time, and efficiency of the powered device to the user within the period of time via the graphical user interface (page 967, 2nd col., 1st para.; page 970-971, A. Experimental Conditions section; Figures 7-10, pages 971-973, V. Experimental Results and Discussion section). 
Referring to claim 7, Asilturk et al. disclose a system (Abstract), wherein the monitoring device is configured to detect when the motor is turned ON when current draw increases from zero to a baseline value, and detect an operation cycle by the electric motor when the current draw cycles from the baseline value to an upper value and back to the baseline value (Figure 3; Table 1; pages 968-970, III. Adaptive Neuro-Fuzzy Control of the Band Sawing System section). 
As to claim 8, Asilturk et al. disclose a system (Abstract), wherein the monitoring device is configured to calculate at least one of the number of operations, total operation time, average operation time, and efficiency of the powered device based on the number of operation cycles within a given time period (Figure 3; Table 1; pages 968-970, III. Adaptive Neuro-Fuzzy Control of the Band Sawing System section; Figures 7-10, pages 971-973, V. Experimental Results and Discussion section). 
Referring to claim 9, Asilturk et al. disclose a system (Abstract), wherein the monitoring device is configured to compare a current waveform associated with the operation cycle to a plurality of predetermined operation cycle current waveforms to determine a type of workpiece pages 968-970, III. Adaptive Neuro-Fuzzy Control of the Band Sawing System section, Figures 3-6; page 970-971, A. Experimental Conditions section; page 971, B. Experiment Set Elements section; Figures 7-10, pages 971-973, V. Experimental Results and Discussion section). 
As to claim 10, Asilturk et al. disclose a system (Abstract), wherein the monitoring device is configured to compare a current waveform associated with the operation cycle to a predetermined operation cycle current waveform to determine abnormalities associated with the operation cycle (pages 968-970, III. Adaptive Neuro-Fuzzy Control of the Band Sawing System section, Figures 3-6; page 970-971, A. Experimental Conditions section; page 971, B. Experiment Set Elements section; Figures 7-10, pages 971-973, V. Experimental Results and Discussion section). 
Referring to claim 11, Asilturk et al. disclose a system (Abstract), wherein the powered device is an industrial band saw having a cutting blade and the monitoring device is configured to determine that the cutting blade does not operate at a normal cutting speed based on variations between at least one of duration, magnitude, the rate of rise time, and the rate of fall time of the current waveform associated with the operation cycle in comparison to the predetermined operation cycle current waveform (pages 968-970, III. Adaptive Neuro-Fuzzy Control of the Band Sawing System section, Figures 3-6; page 970-971, A. Experimental Conditions section; page 971, B. Experiment Set Elements section; Figures 7-10, pages 971-973, V. Experimental Results and Discussion section). 
As to claim 12, Asilturk et al. disclose a system (Abstract) comprising:
a plurality of current sensors (e.g., current transducer – Figure 2) associated with a plurality of powered devices (e.g., band sawing system - Figure 1; page 968, 1st col., last para.; page 969, 1st col., 2nd para.), each current sensor being arranged to sense current drawn by an electric motor of an associated powered device through an alternating-current (AC) power line from a power supply and provide current data related to the powered device (pages 968-970, III. Adaptive Neuro-Fuzzy Control of the Band Sawing System section, Figures 3-6; page 970-971, A. Experimental Conditions section; page 971, B. Experiment Set Elements section);
a plurality of monitoring devices (Figure 2) each arranged to receive the current data from the electrical sensor, each monitoring device including a controller configured to process the current data to obtain performance data associated with the powered device, the performance page 968, II. Adaptive Control of Machining Process section; pages 968-970, III. Adaptive Neuro-Fuzzy Control of the Band Sawing System section, Figures 3-6; page 970-971, A. Experimental Conditions section; page 971, B. Experiment Set Elements section);
a device management unit configured to manage the plurality of monitoring devices to transmit performance data associated with the plurality of powered devices to a remote server (pages 968-970, III. Adaptive Neuro-Fuzzy Control of the Band Sawing System section, Figures 2-6); and
a computing device including a graphical user interface, the computer device receiving a user's selection associated with one of the plurality of powered devices from a list and presenting the performance data associated with the selection to the user in response via the graphical user interface (page 969, 1st col., 2nd para., Figure 2; pages 968-970, III. Adaptive Neuro-Fuzzy Control of the Band Sawing System section, Figures 3-6; page 970-971, A. Experimental Conditions section; page 971, B. Experiment Set Elements section; Figures 7-10, pages 971-973, V. Experimental Results and Discussion section). 
Referring to claim 13, Asilturk et al. disclose a monitoring device (Abstract) comprising:
a housing (Figures 1-2);
a current input interface supported by the housing (Figures 1-2) and arranged to be electrically coupled to a current sensor (e.g., current transducer – Figure 2), the current sensor being provided to sense current drawn by an electric motor of a powered device (e.g., band sawing system - Figure 1; page 968, 1st col., last para.; page 969, 1st col., 2nd para.) through an alternating-current (AC) power line from a power supply and provide current data related to the powered device (pages 968-970, III. Adaptive Neuro-Fuzzy Control of the Band Sawing System section, Figures 3-6; page 970-971, A. Experimental Conditions section; page 971, B. Experiment Set Elements section); and
a controller configured to process the current data to obtain performance data associated with the powered device, the performance data being related to load (page 967, I. Introduction: 1st para.) applied to the electric motor of the powered device (page 968, II. Adaptive Control of Machining Process section; page 970-971, A. Experimental Conditions section; page 971, B. Experiment Set Elements section, Figures 1-2). 
Abstract), wherein the housing is mountable on the industrial machine and the current sensor comprises a clamp mounted outside an insulation sleeve of the power line (Figures 1-2). 
Referring to claim 15, Asilturk et al. disclose a monitoring device (Abstract), configured to detect when the motor is turned ON when current draw increases from zero to a baseline value, and detect an operation cycle by the electric motor when the current draw cycles from the baseline value to an upper value and back to the baseline value (Figure 3; Table 1; pages 968-970, III. Adaptive Neuro-Fuzzy Control of the Band Sawing System section). 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864